This is an appeal from an order of the Court of Tax Review denying the protest of Charles Blaine et al. against alleged illegal and excessive tax levies for the fiscal year beginning July 1, 1928, made by the county excise board of Okmulgee county. The protestants appeal. The appeal involves a library levy made under the provisions of chapter 7, S. L. 1927, and a sinking fund levy.
The parties herein have stipulated that the issues in this cause shall be submitted to this court for its consideration on the briefs filed in this court in the case of J.R. Jones, County Treasurer of Okmulgee County, v. Charles Blaine, No. 20026, 149 Okla. 153, 300 P. 369.
Under the decision of this court in that cause, this day decided, the questioned levies are valid. The judgment of the Court of Tax Review, therefore, is affirmed.
CLARK, V. C. J., and RILEY, HEFNER, CULLISON, SWINDALL, and McNEILL, JJ., concur. LESTER, C. J., and LANGLEY, J., absent.